            Case 2:20-cv-00136-RAJ-DWC Document 9 Filed 05/18/20 Page 1 of 2



 1

 2                                                                       Honorable David W. Christel

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     JAMES TYLER HANNON,                              Case No. 2:20-cv-00136-RAJ-DWC
 8
                     Plaintiffs,                      IN ADMIRALTY
 9   vs.

10   KORY VERSTEEG, IN PERSONAM; F/V
     GUARDIAN, OFFICIAL NUMBER 263616,                ORDER ALLOWING ADDITIONAL 60
     HER ENGINES, MACHINERY,                          DAYS FOR SERVICE OF PROCESS
11
     APPURTENANCES AND CARGO, IN REM;                 PURSUANT TO FRCP 4(m)
12
                     Defendants.
13

14
             The plaintiff having shown good cause why he should be granted additional time in this
15
     case, it is hereby,
16
             ORDERED, ADJUDGED and DECREED, that the plaintiff has 60 days from the date of
17
     signature hereon, in which to accomplish service of process pursuant to FRCP 4(m).
18
             Dated this 18th day of May, 2020.
19


                                                         A
20

21                                                       David W. Christel
                                                         United States Magistrate Judge
22

23

     ORDER ALLOWING ADDITIONAL 60 DAYS FOR SERVICE OF            SEATTLE MARITIME ATTORNEYS
     PROCESS PURSUANT TO FRCP 4(m) - 1                               4005 20th Avenue West, Suite 110
     CASE NO. 2:20-CV-00136- RAJ-DWC                                    Seattle, Washington 98199
                                                                    T (206) 729-5252 ♦ F (206) 729-1012
           Case 2:20-cv-00136-RAJ-DWC Document 9 Filed 05/18/20 Page 2 of 2



 1    Presented by:

 2    GORDON C. WEBB AND JOHN W.
      MERRIAM D/B/A SEATTLE MARITIME
 3    ATTORNEYS, OF ATTORNEYS FOR
      PLAINTIFF
 4
      By: /s/ John W. Merriam
 5    John W. Merriam, WSBA #12749
      4005 20th Avenue West, Suite 110
 6    Seattle, WA 98199
      Telephone: (206) 729-5252
 7    Fax: (206) 729-1012
      Email: john@merriam-maritimelaw.com
 8
      By: /s/ Gordon C. Webb
 9    Gordon C. Webb, WSBA #22777
      225 106th Avenue NE
10    Bellevue, WA 98004
      Telephone: (425) 454-3800
11    Fax: (425) 307-6449
      Email: gordon@webblawfirm.net
12

13

14

15

16

17

18

19

20

21

22

23

     ORDER ALLOWING ADDITIONAL 60 DAYS FOR SERVICE OF   SEATTLE MARITIME ATTORNEYS
     PROCESS PURSUANT TO FRCP 4(m) - 2                     4005 20th Avenue West, Suite 110
     CASE NO. 2:20-CV-00136- RAJ-DWC                          Seattle, Washington 98199
                                                          T (206) 729-5252 ♦ F (206) 729-1012
